   Case 5:17-cv-01361-CAS-KK Document 83 Filed 06/15/21 Page 1 of 1 Page ID #:657

                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                            CIVIL MINUTES - GENERAL
 Case No.          EDCV17-1361-CAS(KKx)                                                Date   June 15, 2021
 Title             STEVE GALLION v. CHARTER COMMUNICATIONS, INC.; ET AL.



 Present: The                    CHRISTINA A. SNYDER, UNITED STATES DISTRICT JUDGE
 Honorable
                      Catherine Jeang                                                 Not Present
                        Deputy Clerk                                        Court Reporter / Recorder
                Attorneys Present for Plaintiffs:                      Attorneys Present for Defendants:
                          Not Present                                                 Not Present
 Proceedings:                 (IN CHAMBERS) - NOTICE OF SETTLEMENT AS TO INDIVIDUAL
                              CLAIMS ONLY (Filed 06/15/21)[82]

      THE COURT, having been notified by counsel that the above-entitled action has
been settled on or about June 15, 2021;

       IT IS ORDERED that counsel shall file a proper dispositive documentation or a
joint report detailing settlement status within 60 days and every quarter thereafter until a
stipulation for dismissal is filed.

      This Court retains full jurisdiction over this action and this Order shall not
prejudice any party to this action. All dates in this action are hereby VACATED.

         IT IS SO ORDERED.


                                                                                               00     :        00

                                                               Initials of Preparer                 CMJ




CV-90 (10/08)                                  CIVIL MINUTES - GENERAL                                        Page 1 of 1
